Case 1:18-cv-05086-EK-RML Document 26 Filed 09/21/21 Page 1 of 2 PageID #: 230



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

 J&J SPORTS PRODUCTIONS, INC.,

                         Plaintiff,                 MEMORANDUM & ORDER
                                                    18-CV-5086(EK)(RML)
                  -against-

 JORDANE DOWLING, et al.,

                         Defendants.

 ------------------------------------x

ERIC KOMITEE, United States District Judge:

            The Court has received Magistrate Judge Levy’s Report

and Recommendation (R&R) dated July 19, 2021.           ECF No. 24.

Judge Levy recommends granting Plaintiff’s motion for attorneys’

fees and costs in part and denying it in part.           Specifically, he

recommends awarding Plaintiff $475.00 for the costs of the

filing fee and the costs of serving defendant Eludz Lounge LLC,

but denying Plaintiff’s requests for attorneys’ fees and

investigative costs.      Neither party has filed objections and the

time to do so has expired.       Accordingly, the Court reviews the

R&R for clear error on the face of the record.           See Advisory

Comm. Notes to Fed. R. Civ. P. 72(b); accord State Farm Mut.

Auto. Ins. Co. v. Grafman, 968 F. Supp. 2d 480, 481 (E.D.N.Y.

2013).    Having reviewed the record, the Court finds no clear

error.    The Court adopts the R&R in its entirety pursuant to

28 U.S.C. § 636(b)(1).
Case 1:18-cv-05086-EK-RML Document 26 Filed 09/21/21 Page 2 of 2 PageID #: 231



Therefore, the Court awards Plaintiff $475.00 in costs, but

denies Plaintiff’s requests for attorneys’ fees and

investigative costs.



      SO ORDERED.

                                     /s/ Eric Komitee___________
                                    ERIC KOMITEE
                                    United States District Judge


Dated:      September 21, 2021
            Brooklyn, New York
